Title: To James Madison from William E. Hũlings, 30 March 1803
From: Hũlings, William E.
To: Madison, James


					
						Sir
						New Orleans 30th. March 1803
					
					I address’d you on the 27th. day of this Mo. by the Brig Vanilla, Capt. McNeal Via Baltimore, and inform’d you that the Colinial Prefect had arrived.
					He has address’d a piece to the Louisianians—in which he promises to make them happy, and preserve peace with their neighbours.  I have not been able to obtain a copy yet, but will send you one in a few days.
					The deposit continues rigidly shut, nor can I say whether it will be open’d, until the result of Mr. Monroe’s Mission is known.
					There are now in the River, and in port, about One hundred and twenty Vessels; about one half of which are Americans.
					Doctr. Bache arrived here three days ago in good health.  I am Sir With much respect your Most Obedt. Servt.
					
						Wm. E Hũlings
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
